MEMORANDUM OPINION
                                            No. 04-12-00723-CV

                                       IN RE David RODRIGUEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 7, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 29, 2012, relator filed a petition for writ of mandamus and an emergency

motion for stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the emergency motion for stay are DENIED. See TEX. R. APP. P. 52.8(a).



                                                             PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-16600, styled David Rodriguez, et al. v. Sylvia Rodriguez, et al.,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.
However, relator complains of separate orders signed by the Honorable Janet Littlejohn and the Honorable Peter
Sakai, presiding judge of the 225th Judicial District Court, Bexar County, Texas.